           Case 2:17-cr-00010-MSD Document 10 Filed 12/23/19 Page 1 of 1 PageID# 40


AO 83(Rev.06/09) Summons in a Criminal Case
                                                                                                   —Ll—       \     .. / r       ■ i
                                                                                                                  vc:> U     't
                                     United States District Court
                                                              for the

                                              EASTERN DISTRICT OF VIRGINIA


                  United States of America
                                V.



                    TIMOTHY A. BROWN                                    Case No. 2:17cr10



                            Defendant

                                              SUMMONS IN A CRIMINAL CASE


       YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

□ Indictment              □ Superseding Indictment        □ Information □ Superseding Information                  □ Complaint
□ Probation Violation Petition          Sf Supervised Release Violation Petition □ Violation Notice           □ Order of Court
        U.S. District Court
Place: 000 Granby Street                                                      Courtroom No.:       Magistrate Courtroom 2
        Norfolk, VA 23510
                                                                              Date and Time:      01/10/2020 9:00 am

         This offense is briefly described as follows:

ORIGINAL CHARGES: 21:846 Conspiracy to distribute more than 500 grams of cocaine powder; 1 18:924(c) Possess a
firearm in relation to a drug trafficking crime




Date:             12/23/2019                                                         Is
                                                                                   Issuing officer's signature
                                                                          Mark 8. Davis, Chief U.S. District Judge
                                                                                     Printed name and title




I declare under penalty of perjury that I have:

□ Executed and returned this summons                          □ Returned this summons unexecuted




Date:
                                                                                       Server's signature



                                                                                     Printed name and title
